Citation Nr: 0308791	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  94-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for muscle aches and 
spasms, as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for joint aches as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to a rating in excess of 10 percent for low 
back strain.

6.  Entitlement to a compensable rating for left ankle 
sprain, prior to June 5, 2002.

7.  Entitlement to a rating in excess of 10 percent for left 
ankle sprain, from June 5, 2002.

8.  Entitlement to a compensable rating for bilateral hallux 
valgus.

9.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

10.  Entitlement to a compensable rating for psoriasis.

11.  Entitlement to a compensable rating for aerophagia.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from November 1977 to March 1992 and service in the 
Reserve from February 1977 to September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO), 
the Nashville, Tennessee RO, and the Winston-Salem, North 
Carolina RO.  The veteran's claim is currently being handled 
by the Winston-Salem, North Carolina RO.     

The history of the current appeal is somewhat complicated.  
Essentially, by rating action of March 1993, service 
connection for low back strain was granted with an evaluation 
of 0 percent; service connection for left ankle sprain was 
granted with an evaluation of 0 percent; service connection 
for bilateral hallux valgus was granted with an evaluation of 
0 percent; service connection for facial scars, subsequently 
recategorized as pseudofolliculitis barbae, was granted with 
an evaluation of 0 percent; service connection for psoriasis 
was granted with an evaluation of 0 percent; and service 
connection for aerophagia was granted with an evaluation of 0 
percent.  The effective date for the grant of service 
connection for the above disorders was April 1, 1992.  
Additionally, service connection for an eye disorder was 
denied.  A timely appeal was filed as to these issues.  As 
the disability ratings assigned are initial ratings, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application.  By rating action of November 1996, the 
evaluation of the veteran's service connected low back strain 
was increased to 10 percent, effective April 1, 1992.

Subsequently, the veteran filed claims for service connection 
for symptoms claimed as chronic disabilities resulting from 
an undiagnosed illness as well as other service connection 
claims.  By rating action of August 1998, service connection 
for muscle aches/spasms and joint aches as chronic 
disabilities resulting from an undiagnosed illness was denied 
and service connection for a seizure disorder was denied.  A 
timely appeal was filed as to these issues.  

By rating action of February 2003, the evaluation of the 
veteran's service connected left ankle sprain was increased 
to 10 percent, effective June 5, 2002, the date of a VA 
examination.  As a veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issues are as set forth 
on the title page.

Finally, in December 2000, the veteran in writing, indicated 
he did not want a requested RO hearing.  




REMAND

It is noted that the claims folder contains no recent 
statement from the veteran's representative regarding his 
claim.  The veteran's representative is currently indicated 
to be the State of North Carolina, Division of Veterans 
Affairs.  There is a VA Form 1-646 on file from this 
representative from February 1997, but not one that takes 
into account subsequent development.  There is additionally 
no indication that the representative was given the 
opportunity subsequently to February 1997 to file a statement 
on the veteran's behalf.  Therefore, for due process reasons, 
this case is remanded to provide the veteran's representative 
the opportunity to file a 646 or equivalent.   

Further, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  It is noted that the VCAA 
has been provided to the veteran regarding the issues of 
service connection for muscle aches/spasms and joint aches as 
chronic disabilities resulting from an undiagnosed illness 
and service connection for a seizure disorder by letter from 
the RO in November 2002, however, there has been no specific 
VCAA information provided to the veteran regarding the other 
issues on appeal.  Therefore, to fully comply with the VCAA, 
on Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.  

Moreover, during the pendency of this appeal, the rating 
criteria for skin disorders have changed, effective August 
30, 2002.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Court, in that case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  In this case, the "new" rating 
criteria was provided to the veteran in the February 2003 
Supplemental Statement of the Case.  However, a VA 
examination that addresses the current rating criteria has 
not been provided.  Therefore, this should be accomplished.  

As part of this it is noted that the increased rating issues 
in this case involve initial ratings following the grant of 
service connection and staged ratings may be applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, in this case it is noted that there has been 
are several issues for which a notice of disagreement has 
been filed, but no Statement of the Case has been provided to 
the veteran, namely by rating action of August 1998, service 
connection for alcohol dependence/substance abuse; shortness 
of breath, diarrhea, fatigue, loss of equilibrium, blurred 
vision, skin rash, headaches, urine/sperm flow, paralysis, 
testicle pain, knot in the breast, loose teeth, and hair loss 
as chronic disabilities resulting from an undiagnosed 
illness; service connection for osteoarthritis of the 
cervical spine; service connection for high blood 
pressure/hypertension; and service connection for 
intermittent numbness of the arms and legs as a chronic 
disability resulting from an undiagnosed illness were denied.  
On August 20, 1999, in a statement that can be considered as 
a notice of disagreement, the veteran indicated he wanted 
reconsideration of the decision as to these issues.  On May 
2, 2000, the veteran reiterated his disagreement with the 
denials of service connection and indicated he was 
withdrawing his disagreement with the denial of service 
connection for alcohol dependence and substance abuse.  

By rating action of December 1999, service connection for a 
psychiatric disorder was granted and a 70 percent evaluation 
was assigned, effective October 18, 1994, a temporary total 
evaluation was assigned from April 13, 1995, and a 70 percent 
evaluation was assigned from June 1, 1995.  In statements in 
May 2, 2000 and October 16, 2000, the veteran indicated he 
was disagreeing with the evaluation percentage assigned for 
his service connected psychiatric disorder.  Additionally, in 
January 2000, the veteran filed a claim for an earlier 
effective date for the grant of service connection for the 
psychiatric disorder.  By rating action of July 2001, 
entitlement to an earlier effective date for the grant of 
service connection for a psychiatric disorder was denied.  On 
August 15, 2001, the veteran indicated he was disagreeing 
with the decision denying entitlement to an earlier effective 
date.   

Again, there has been no statement of the case on these 
issues provided to the veteran.  The filing of a notice of 
disagreement initiates the appellate process, and the claims 
above must be considered in connection with the current 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current severity of his service 
connected psoriasis and 
pseudofolliculitis barbae.  The claims 
file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with a copy of the 
new and old rating criteria.  All 
indicated special tests and studies 
should be accomplished.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under the rating criteria (as currently 
constituted and as in effect prior to the 
recent change).  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for skin disorders).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

5.  The veteran's representative, 
currently indicated to be the State of 
North Carolina, Division of Veterans 
Affairs or any other service organization 
named by the veteran as his 
representative must be accorded an 
opportunity to review the claims folder 
and submit argument on a VA Form 646 on 
the veteran's behalf.

6.  As to the disagreement with the 
denial of service connection for 
shortness of breath, diarrhea, fatigue, 
loss of equilibrium, blurred vision, skin 
rash, headaches, urine/sperm flow, 
paralysis, testicle pain, knot in the 
breast, loose teeth, and hair loss as 
chronic disabilities resulting from an 
undiagnosed illness, for osteoarthritis 
of the cervical spine, for high blood 
pressure/hypertension, and for 
intermittent numbness of the arms and 
legs as a chronic disability resulting 
from an undiagnosed illness; entitlement 
to a rating in excess of 70 percent for a 
psychiatric disorder; and entitlement to 
an earlier effective date for service 
connection for a psychiatric disorder, 
the RO should prepare and furnish to the 
veteran a Statement of the Case and 
afford him the opportunity to file a 
substantive appeal with regard to these 
issues.  To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




